Title: To Thomas Jefferson from Henry Dearborn, 7 November 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Novr. 7th. 1804—
               
               On the complaints stated by David Campbell in his letter to you of the 1t. of Octobr. I take the liberty of submiting the following observations.—It has been conciderd expedient to restrict the medical Gentlemen of the Army from private practice as much as circumstancies will permit—expensive assortments of medicine, hospital stores, and Instruments are confided to them respectively, and for which they alone are responsible; At Southwest point there are from two to three Companies of Troops, and no other medical aid but Doctr. Vandike, he has by my direction been desired not to extend his private practice beyond cases of the highest necessaty within the immediate vicinity of the Garrison.—
               The conduct of Capt. Campbell has been represented as highly improper for a conciderable time past, respecting which I had expected a regular enquirey would have been instituted & presume it will take place—if Majr. Macrea has been guilty of improper conduct towards Capt. Campbell, application ought to be made to the Genl. for redress. 
               with respectfull esteem I am Sir Your Humbl Servt.
               
                  
                     H. Dearborn
                  
               
            